976 So. 2d 642 (2008)
Martin Joseph COMER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-2035.
District Court of Appeal of Florida, Second District.
March 12, 2008.
James Marion Moorman, Public Defender, and Richard J. D'Amico, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Danilo Cruz-Carino, Assistant Attorney General, Tampa, for Appellee.
FULMER, Judge.
We affirm Martin Comer's conviction. We do not reach the sentencing issue raised by Comer on appeal because it was not preserved in the trial court, either by objection or motion pursuant to Florida *643 Rule of Criminal Procedure 3.800(b). See Brannon v. State, 850 So. 2d 452 (Fla.2003).
NORTHCUTT, C.J., and ALTENBERND, J., Concur.